PER CURIAM.
Affirmed. See § 775.021(1), Fla. Stat. (2012) (“The provisions of this code and *352offenses defined by other statutes shall be strictly construed; when the language is susceptible of differing constructions, it shall be construed most favorably to the accused.”); see also State v. Byars, 823 So.2d 740, 742 (Fla.2002) (“One of the most fundamental principles of Florida law is that penal statutes must be strictly construed according to their letter. Therefore, any ambiguity or situations in which statutory language is susceptible to differing constructions must be resolved in favor of the person charged with an offense.”) (citations and quotation omitted).